Title: Thomas Jefferson to John Wyche, 4 October 1809
From: Jefferson, Thomas
To: Wyche, John


            Sir  Monticello Oct. 4. 09.
               Your letter of Sep. 7. came to hand about a fortnight ago, & I have taken the first sufficient portion of time I have had at my command to make a catalogue of such select books as you desired on the subjects of history, natural philosophy & agriculture, which I now inclose you. I have added a general estimate of their amount. this goes beyond the sum mentioned as the amount of your funds; but I thought it better, as you expressed an expectation that they might be enlarged, and can in the mean time strike out such as are least within your own immediate views. supposing you meant to confine yourselves to English books principally, I have noted two only in the French language because they have never been translated & are valuable. not always knowing the best translations, I have in such cases stated the name of the author only that yourselves, or your agent might enquire for the best. wishing this safe to hand; I tender you the my salutations & assurances of respect.
            
              Th:
              Jefferson
          